DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on October 24, 2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1, 4-8, and 11-16 are pending.
Response to Arguments
Applicant's arguments in the response filed  October 24, 2022 have been fully considered but they are not persuasive. 
On page 7 of the response, applicant argues that “Blauvelt does not even hint that
a pair of waveguides might be moved together or apart in order to change the coupling between the waveguides or achieve any sort of switching effect”. In response, the examiner submits that the Baumann reference taught a pair of waveguides (104, 108a) that are moved together or apart in order to change the coupling between the waveguides (104, 108a). 
On page 7 of the response, applicant further argues that “[t]here is no teaching or suggestion in the cited art that could have led such a person to replace Baumann’s movable, gap-based direct couplers with Blauvelt’s stationary adiabatic couplers. Even if such a modification were possible, it would have changed the fundamental principle of operation of Baumann’s optical switch, from longitudinal end-coupling to transverse evanescent coupling”. In response, the examiner submits that the obviousness rejection is not based upon replacing Baumann’s movable, gap-based direct couplers with Blauvelt’s stationary adiabatic couplers but, rather, is based upon simply modifying the waveguides of Baumann to have the tapered ends taught by Blauvelt. Blauvelt further teaches that: “[t]ransverse-transfer of optical power between an optical device and a transmission optical waveguide provides an alternative to end-transfer for transferring optical signal power between an optical device and a transmission waveguide (through a taper segment of an optical fiber or through a suitably adapted portion of a planar waveguide, for example). In particular, the requirement for spatial-mode matching is eliminated; transverse-transfer of optical power may be achieved between optical modes of differing spatial-mode size and/or shape”. See col. 3, lines 34-45 of Blauvelt. In other words, the transverse-transfer coupling taught by Blauvelt is a useful alternative to the end-coupling taught by Baumann because transverse-transfer coupling eliminates “the requirement for spatial-mode matching” and allows for the transfer of optical power “between optical modes of differing spatial-mode size and/or shape”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 6,810,166 to Baumann et al. (hereinafter “Baumann”) in view of Patent No. 7,885,499 Blauvelt et al (“Blauvelt”).  Baumann and Blauvelt were both applied in a prior Office action.
In re claim 1, Baumann discloses an optical switching device, see FIGS. 1-3, comprising: 
a substrate comprising layers (130 and 140); 
first and second optical waveguides (108a, 108b) having respective first and second 
a pair of electrodes (114a, 114b) disposed on the substrate (130/140) with a gap therebetween; 
a cantilever beam (102) disposed on the substrate (130/140) within the gap and configured to deflect transversely between first and second positions within the gap in response to a potential applied between the electrodes (114a, 114b) (col. 3, lines 18-21: “[t]he other end of beam 102 is suspended above layer 140 and can move within the plane of overlayer 120 as indicated by the bidirectional arrow in FIG. 1B”; col. 4, lines 16-21: “[w]hen the voltage difference between section 112 and electrode 114a is greater than that between section 112 and electrode 114b, the total force acting upon beam 102 will be directed toward electrode 114a causing beam 102 to bend and move toward that electrode”); 
a third optical waveguide (104) mounted on the cantilever beam (102) and having a third end when the cantilever beam (102) is in the second position (“Waveguide 104 can be aligned with either one of waveguides 108a-b by appropriately deflecting beam 102”), and 
it is implicit in Baumann that some type of controller is coupled to apply the potential to the electrodes (114a, 114b) with voltages that vary so as to switch the cantilever beam (102) between the first and second positions, thereby switching a path of the optical radiation between the first and second optical waveguides (108a, 108b).  See columns 2-5 of Baumann for further details. 

Thus, Baumann only differs from claim 1 in that he does not teach his waveguide ends are tapered so that optical radiation is transferred adiabatically between the third tapered end and the first tapered end and also between the third tapered end and the second tapered end. Blauvelt, on the other hand, teaches that using waveguides (2720, 2730) with tapered ends provides adiabatic optical transverse coupling. See FIG. 27B and col. 37, line 64 to col. 38, lines 32 of Blauvelt. The transverse-transfer coupling taught by Blauvelt is a useful alternative to the end-coupling taught by Baumann because transverse-transfer coupling eliminates “the requirement for spatial-mode matching” and allows for the transfer of optical power “between optical modes of differing spatial-mode size and/or shape”. See col. 3, lines 34-45 of Blauvelt. In order to provide adiabatic optical power transfer between his waveguides (108a, 108b, 104) so that fabrication, assembly, and/or alignment tolerances are substantially relaxed relative to end-coupling and/or to allow for the transfer of optical power between optical modes of differing spatial-mode size and/or shape, the waveguide ends of Baumann would have been tapered, per the teachings of Blauvelt, thereby obtaining the invention specified by claim 1. See also col. 9, lines 32-50 of Blauvelt. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Baumann combined with Blauvelt.

In re claim 6, as mentioned in col. 3, lines 5-15 and col. 4, lines 32-40 of Baumann, the substrate of Baumann comprises a silicon-on-insulator (SOI) substrate, comprising: a silicon layer (130/140); an isolation layer (130), comprising a dielectric material (“silicon oxide”) formed on the silicon layer (130/140); and an actuation layer (102) formed on the isolation layer (130), wherein the actuation layer (120) comprises silicon, which is doped for conducting electricity, wherein the cantilever beam (102) is formed in the actuation layer (120).

In re claim 7, the silicon oxide material disclosed by Baumann is the same material as silicon dioxide.

In re claim 8, Baumann discloses a method for optical switching, see FIGS. 1-3 and FIGS. 7A-7D, comprising: 
fixing first and second optical waveguides (108a, 108b), having respective first and second ends, on a substrate (130/140) in mutual proximity one to another; 
forming a pair of electrodes (114a, 114b) on the substrate (130/140) with a gap therebetween; 
etching a cantilever beam (102) from the substrate (130/140) within the gap so that the beam is able to deflect transversely between first and second positions within the gap in response to a potential applied between the electrodes (114a, 114b); 
mounting on the cantilever beam (102) a third optical waveguide (104) having a third end disposed between the first and second ends of the first and second waveguides (108a, 108b), so that the third end comes into proximity with the first end when the cantilever beam (102) is in the first position and comes into proximity with the second end when the cantilever beam (102) is in the second position, and 
applying the potential to the electrodes (114a, 114b) with voltages that vary so as to switch the cantilever beam (102) between the first and second positions, thereby switching a path of the optical radiation between the first and second optical waveguides (col. 4, lines 1-31).  See columns 2-5 and column 7 of Baumann for further details. 

Thus, Baumann only differs from claim 8 in that he does not teach his waveguide ends are tapered so that optical radiation is transferred adiabatically between the third tapered end and the first tapered end and also between the third tapered end and the second tapered end. Blauvelt, on the other hand, teaches that using waveguides (2720, 2730) with tapered ends provides adiabatic optical transverse coupling. See FIG. 27B and col. 37, line 64 to col. 38, lines 32 of Blauvelt.  The transverse-transfer coupling taught by Blauvelt is a useful alternative to the end-coupling taught by Baumann because transverse-transfer coupling eliminates “the requirement for spatial-mode matching” and allows for the transfer of optical power “between optical modes of differing spatial-mode size and/or shape”. See col. 3, lines 34-45 of Blauvelt. In order to provide adiabatic optical power transfer between his waveguides (108a, 108b, 104) so that fabrication, assembly, and/or alignment tolerances are substantially relaxed relative to end-coupling and/or to allow for the transfer of optical power between optical modes of differing spatial-mode size and/or shape, the waveguide ends of Baumann would have been tapered, per the teachings of Blauvelt, thereby obtaining the invention specified by claim 8. See also col. 9, lines 32-50 of Blauvelt. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 8 in view of Baumann combined with Blauvelt.

In re claim 13, the substrate (130/140) comprises a silicon-on-insulator (SOI) substrate (130/140), comprising: a silicon layer (140); an isolation layer (130), comprising a dielectric material (“silicon oxide”) formed on the silicon layer; and an actuation layer (120) formed on the isolation layer (130), wherein the actuation layer (120) comprises silicon, which is doped for conducting electricity, wherein etching the cantilever beam (102) comprises forming the cantilever beam (102) in the actuation layer (120).

In re claim 14, the silicon oxide material disclosed by Baumann is the same material as silicon dioxide.

In re claims 15 and 16, as seen in FIG. 4A and FIG. 4C of Blauvelt, the waveguide cores (412) and (422) do not make physical contact with each other. The waveguides (108a, 108b, 104) of Baumann would have had this same configuration of Blauvelt for the same reasons mentioned with respect to claim 1 and/or 11, thereby also obtaining the invention specified by claims 15-16.

Claim(s) 4, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Blauvelt as applied to claim 1 or 8 above, and further in view of Patent Pub. No. US 2002/0001446 A1 to Arakawa (“Arakawa”). Arakawa was applied in a prior Office action. 
In re claims 4 and 11, as mentioned in col. 4, lines 32-40 of Baumann, the cantilever beam (102) of Baumann is conductive.  Thus, Baumann in view of Blauvelt only differs from claim 4 or 11 in that Baumann does not teach an insulating layer disposed over the cantilever beam (102) and the third optical waveguide (104) is disposed over the insulating layer.  Arakawa, on the other hand, teaches an insulating layer (102) disposed over a silicon substrate (101) and an optical waveguide (103) disposed over the insulating layer (102).  See paragraphs [0036]-[0038] of Arakawa. In order to provide a “large difference in the specific refractive index of the core and claddings”, the device of Baumann in view of Blauvelt would have been modified by providing the insulating layer (102) of Arakawa between the cantilever beam (102) and third optical waveguide (104) of Baumann, thereby obtaining the invention specified by claims 4 and 11.  See also paragraph [0015] of Arakawa. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 4 and 11 in view of Baumann combined with Blauvelt, and further in view of Arakawa.

In re claims 5 and 12, the cantilever beam (102) and the third optical waveguide (104) of Baumann comprise silicon, and the insulating layer (102) of Arakawa comprises silicon dioxide.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Omar R Rojas/Primary Examiner
Art Unit 2874                                                                                                                                                                                                        



or
December 2, 2022